DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
“The at least ballistic shockwave generator” in line 2 should be replaced with “the at least one ballistic shockwave generator”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “impulse means for generating tumor-destructive mechanical impulses” in claim 1 has been interpreted to correspond to the structure disclosed on page 3, lines 1-26, page 4, lines 1-9, lines 27-30, page 5, lines 1-27, page 10, lines 29-38, page 13, lines 4-16, page 14, lines 6-8, and page 17, line 21 through page 20 line 29 of the applicant’s specification. Dependent claims 2-5, 7-9, 13, and 15 also refer to the same impulse means and are similarly interpreted under 112(f). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A control unit for activating the pressure sound head” in claim 5. This limitation has been interpreted to correspond to the structure disclosed on pages 17-18 of the applicant’s specification.  
“At least one diagnostic unit for the continuous monitoring of treatment success” in claim 16. This limitation has been interpreted to correspond to the structure disclosed on page 4, lines 10-13, page 5, lines 14-16, page 17, lines 17-23, page 18, lines 4-7, of the applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitations “AFM measurements” and “FEM simulation models” are stated in lines 13-14. These phrases are unclear and indefinite because the claims do not previously set forth the meaning of the acronyms. While “atomic force microscopy” and “finite element modelling” are discussed in the specification, the applicant should amend to incorporate this language in the claims to overcome the current indefiniteness. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer (DE 44 14 239 A1) hereinafter Theuer (see attached English translation for citations), in view of Vitek et al. (U.S. Pat. No. 8932237) hereinafter Vitek. 
Regarding claim 1, primary reference Theuer teaches:
A device for the treatment of malignant diseases ([0001]), 
the device comprising impulse means for generating tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation), with cell-biologically optimized, optimally destructive and a tumor-selective, impulse shape and/or sequences ([0004], mechanical effect from the longitudinal 
Primary reference Theuer fails to teach:
patient-individual impulse shape and/or sequences
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
patient-individual impulse shape and/or sequences (col 2, lines 15-30, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including MRI or computed tomography which is considered to be “patient-individual” as claimed, specifically see col 3, lines 7-20; col 8, lines 7-37; col 8, line 38 through col 9, line 22; col 9, line 65 through col 10, line 35)

Regarding claim 3, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further teaches:
wherein the impulse means further comprises control means configured to adjust a cell-biologically optimized, optimally destructive and tumor-selective delay time between the impulses wherein the impulse means is adjustable as to the delay time between the impulses ([0011], pause duration is considered to be an adjustable delay time; [0021], pause duration; [0022], “the pulse and/or pause times of the pulse trains can be varied between 0.1 s and 120 s”; [0055], pause duration).
Regarding claim 5, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further teaches:
wherein the impulse means comprises at least one pressure sound head and at least one control unit for activating the pressure sound head for producing tumor-destructive mechanical impulses or impulse sequences ([0012], “ultrasound heads with small effective radiating areas”; [0027]; [0034], ultrasonic heads 3 and necessary control elements to be a control unit; [0035], ultrasonic head 9; [0041] ultrasonic heads 9 and simulation computer 7; [0042], ultrasonic heads 3, 9).

further comprising a with at least one positioning mechanism for positioning the pressure sound head relative to a target volume which is subjected to the impulses, preferably in accordance with the control unit ([0024], “A controllable guide mechanism for such a transducer is advantageously used for this purpose in order to scan the body to be irradiated or the corresponding body part”; [0025]; [0034]; [0038]-[0042]).
Regarding claim 11, the combined references of Theuer and Vitek teach all of the limitations of claim 6. Primary reference Theuer further teaches:
wherein the positioning mechanisms are controlled in a manner such that a  focus region is directed onto the target volume and scans this, wherein impulse flanks comprise patient-individual low-frequency shares, at about 0.1 MHz - 3 MHz ([0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0018], “Such a broad frequency range is typically between 1 kHz and 10 MHz”; is within the claimed range; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells; [0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059]).

wherein the impulse means comprises at least two shockwave generators and a control unit, wherein the shockwave generators are successively activated or activatable by the control unit such that the respective pressure maxima of the shockwave impulses are successive in a temporal interval which is smaller than the impulse duration of the shockwave impulses ([0011], impulse duration of 1 to 10 ms; [0021]-[0022], describe the pulse and pause times of the pulse trains can be varied. With 0.1 ms as a pause time, this would be less than the range of impulse duration of 1 to 10 ms and thus would have successive shockwave impulse temporal intervals smaller than the impulse duration itself; [0051]-[0057]; figure 4 shows the pulse width and the temporal interval between successive pulses.).
Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Uebelacker et al. (U.S. Pub. No. 20080146971) hereinafter Uebelacker. 
Regarding claim 2, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
wherein, the impulse means is configured to apply a cell-biologically optimized, optimally destructive and tumor-selective pressure shock impulse sequence
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the pressure shock impulse sequence as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Regarding claim 13, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
one of the preceding claims, wherein the impulse means characterised in that it comprises at least one ballistic and/or at least one electrohydraulic or piezoelectric 
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:
one of the preceding claims, wherein the impulse means characterised in that it comprises at least one ballistic and/or at least one electrohydraulic or piezoelectric shockwave generator or corresponding treatment applicators, in particular for generating positive shockwave impulses ([0046], “A "pressure pulse" according to the present invention is an acoustic pulse which includes several cycles of positive and negative pressure. The amplitude of the positive part of such a cycle should be above about 0.1 MPa and its time duration is from below a microsecond to about a second. Rise times of the positive part of the first pressure cycle may be in the range of nano-seconds (ns) up to some milli-seconds (ms). Very fast pressure pulses are called shock waves. Shock waves used in medical applications do have amplitudes above 0.1 MPa and rise times of the amplitude are below 100 ns. The duration of a shock wave is typically below 1-3 micro-seconds (.mu.s) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle”; [0080]-[0087] describe further the generation of a “pressure pulse/shock wave” within the region of interest; [0092], “As the person skilled in the art will also appreciate that embodiments shown in drawings 1a-1c and 2a-2c are independent of the generation principle and thus are valid for not only electro-hydraulic shock wave generation but also for, but not limited to, PP/SW generation based on electromagnetic, piezoceramic and ballistic principles. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the ballistic shockwave generator as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Regarding claim 14, the combined references of Theuer, Vitek, and Uebelacker teach all of the limitations of claim 13. Primary reference Theuer further fails to teach:
wherein the at least ballistic shockwave generator is provided for producing second shockwave impulses
However, the analogous art of Uebelacker of an apparatus for generating pressure pulse/shock waves for treatment into the tissue of a human subject (abstract) teaches:
wherein the at least ballistic shockwave generator is provided for producing second shockwave impulses ([0092], “As the person skilled in the art will also appreciate that embodiments shown in drawings 1a-1c and 2a-2c are independent of the generation principle and thus are valid for not only electro-hydraulic shock wave generation but also for, but not limited to, PP/SW generation based on electromagnetic, piezoceramic and ballistic principles. The pressure pulse generators may, in certain embodiments, be equipped with a water cushion that houses water which defines the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek and Uebelacker to incorporate the second generated shockwaves from a ballistic generator as taught by Uebelacker because utilizing a pressure pulse shock impulse sequence enables optimized wave front and defined pulse characteristics that enable treatment of particular tissues in an effective and efficient manner ([0019]-[0021]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Theuer (DE 103 02 438 A1) hereinafter Theuer II (see attached English translation for citations), in further view of Capelli et al. (U.S. Pub. No. 20140257144) hereinafter Capelli.  
Regarding claim 4, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
wherein the impulse means is adjustable to provide a widening of a target volume which is subjected to the impulses, into healthy tissue for the destruction of tumor-active fibroblasts
However, the analogous art of Theuer II of an ultrasonic device used for selective destruction of diseased body cells such as tumors ([0001]; [0004]) teaches:
wherein the impulse means is adjustable to provide a widening of a target volume which is subjected to the impulses, into healthy tissue for the destruction of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the widening of a target volume to healthy tissue for destruction of tumor-active cells within the healthy tissue as taught by Theuer II because healthy tissue can withstand high levels of sonication without damage which enables selective treatment of tumor cells within the target tissue region ([0012]). This leads to a more complete treatment of possible malignancies. 
Primary reference Theuer further fails to teach:

However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
Destruction of fibroblast cells ([0067]-[0069], “certain embodiments, a region of heterogeneity within a cell includes a region having an effective density greater than the effective density of the cell. In one specific example, the effective density of a fibroblast cell is about 1.09 g/cm.sup.3, a region of heterogeneity in the cell would be particles contained within the cell that have an effective density greater than 1.09 g/cm.sup.2, such as graphite with a density of 2.25 g/cm.sup.3. In certain embodiments, a region of cellular heterogeneity between cells includes a region with different types of cells, where each cell type has a different effective density, such as fibroblast cells and fat cells or hair follicles”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Theuer II to incorporate the targeting of fibroblast cells as taught by Capelli because fibroblasts and other structures within treatment regions may have different mechanical properties and thus the configuration of the impulses to the tissue must be structured to effectively treat tumor cells within these specialized regions ([0069]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 5 above, and further in view of Capelli. 
Regarding claim 7, the combined references of Theuer and Vitek teach all of the limitations of claim 5. Primary reference Theuer further fails to teach:

However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
wherein the impulse means is configured such that the pressure sound head is positioned or is positionable and is modulated or modulatable with regard to an impulse delivery thereof such that tumor-destructive shear forces arise in the target volume ([0060]-[0064]; [0065], “Another possible theory to explain the phenomenon of cell rupturing is the accumulation shear stress in the denser material in the cellular structure. In heterogeneous media, such as cells with particles (e.g., pigment particles), shock waves cause the cell membranes to fail by a progressive (i.e., accumulated) shearing mechanism. On the other hand, in homogeneous media, compression by shock waves causes minimal, if any, damage to membranes. Microscopic focusing and defocusing of the shock wave as it passes through the heterogeneous media can result in shock wave strengthening or weakening locally that result in an increase in local shearing. Relative shearing motion of the cell membrane occurs on the scale of the heterogeneities of the cellular structure. It is believed that when shock waves strike a region of heterogeneities (e.g., cells containing particles), the particle motion that is out of phase with the incoming waves generates cell disruptive energy transfer (e.g., shear stress). The out of phase motion (e.g., shear stress) causes microscopic damage to the cell membrane that can progressively grow into cell membrane failure with additional successive accumulation of shear stress.”).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Cloutier et al. (U.S. Pub. No. 20130058195) hereinafter Cloutier. 
Regarding claim 8, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
wherein the impulse means comprises at least two pressure sound heads and oppositely polarised piezoelements in phased-array technology with corresponding positioning mechanisms, for generating tumor-selective impulse shapes and impulse sequences.
	However, the analogous art of Cloutier of a system for generating radiation forces in a region of interest including shear waves (abstract) teaches:
wherein the impulse means comprises at least two pressure sound heads and oppositely polarised piezoelements in phased-array technology with corresponding positioning mechanisms, for generating tumor-selective impulse shapes and impulse sequences ([0048]-[056] describe the use of a phased-array ultrasound transducer; [0069], “The transducer is composed of: two piezocomposite layers with opposite polarization, one matching layer (0-3 composite with 80% Hysol and 20% Al2o3), two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the oppositely polarized piezoelements utilizing phased array technology as taught by Cloutier because it provides an efficient system for producing shear waves within tissue structures that are capable adapting the generated radiation forces ([0002]-[0006]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Georgi et al. (U.S. Pub. No. 20100081857) hereinafter Georgi, in further view of Capelli. 
Regarding claim 9, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
at least three or more pressure sound heads with corresponding positioning mechanism whereby the pressure sound heads are positioned or positionable and with regard to impulse delivery thereby, are modulated or modulatable,
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the multiple transducer elements as taught by Vitek because the critical incidence angles may differ or transducer elements may not be based on incidence angles but rather the sonication model. By utilizing multiple transducer elements, the ultrasonic energy can be more accurately targeted to tumor tissue (col 8, lines 63-67; col 9, lines 1-22). 
Primary reference Theuer further fails to teach:
wherein the impulse means comprises for the treatment of the mammary carcinoma or of brain metastases
However, the analogous art of Georgi of a necrosis-inducing therapy system for tumors (abstract) teaches:
wherein the impulse means comprises for the treatment of the mammary carcinoma or of brain metastases ([0064], “In a practical implementation, the invention in some of its embodiments will be used in clinical settings. Before the treatment of small cancerous lesions, such as metastases in the liver or the brain, acquired image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the treatment of brain metastases as taught by Georgi because small metastatic cancerous elements can spread to other regions of the body creating a more complex cancer diagnosis. By treating the small tumors within the brain, the disease can be eradicated more efficiently. 
Primary reference Theuer further fails to teach:
in a manner such that tumor-destructive shear forces arise in a tumor region
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
in a manner such that tumor-destructive shear forces arise in a tumor region ([0060]-[0064]; [0065], “Another possible theory to explain the phenomenon of cell rupturing is the accumulation shear stress in the denser material in the cellular structure. In heterogeneous media, such as cells with particles (e.g., pigment particles), shock waves cause the cell membranes to fail by a progressive (i.e., accumulated) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Georgi to incorporate the use of shear forces as taught by Capelli because structures within treatment regions may have different mechanical properties and thus the configuration of the impulses to the tissue must be structured to effectively treat tumor cells within these specialized regions ([0069]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek, in further view of Cloutier as applied to claim 8 above, and further in view of Ishibashi et al. (U.S. Pat. No. 6334846) hereinafter Ishibashi. 
Regarding claim 10, the combined references of Theuer, Vitek, and Cloutier teach all of the limitations of claim 8. Primary reference Theuer further teaches:

Primary reference Theuer further fails to teach:
wherein the positioning mechanisms are controlled or are controllable such that a focus region is firstly directed onto a tumor edge and this scanned
However, the analogous art of Ishibashi of an ultrasonic therapeutic apparatus for treatment within a living body (abstract) teaches:
wherein the positioning mechanisms are controlled or are controllable such that a focus region is firstly directed onto a tumor edge and this scanned (col 35 , lines 35-67, “In either case, by setting the adjacent focus points so that treating regions corresponding to the foci of individual ultrasonic waves overlap ultimately, it becomes possible to necrotize all tumor cells. However, this will not apply to the case where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Cloutier to incorporate the controllable positioning to focus on a tumor edge for scanning as taught by Ishibashi because by setting the adjacent focus points so that treating regions corresponding to the foci of individual ultrasonic waves overlap ultimately, it becomes possible to necrotize all tumor cells (col 35, lines 35-67). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Theuer II. 
Regarding claim 12, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
wherein the target volume is heated to about 39 °C to 41 °C, by way of suitable impulses or impulse sequences
However, the analogous art of Theuer II of an ultrasonic device used for selective destruction of diseased body cells such as tumors ([0001]; [0004]) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the treatment temperature range as taught by Theuer II because healthy tissue can withstand high levels of sonication without damage which enables selective treatment of targeted cells within the target tissue region ([0012]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek as applied to claim 1 above, and further in view of Peyman (U.S. Pub. No. 20160022976) hereinafter Peyman. 
Regarding claim 16, the combined references of Theuer and Vitek teach all of the limitations of claim 1. Primary reference Theuer further fails to teach:
further comprising with at least one diagnostic unit for the continuous monitoring of a treatment success, for monitoring an ultrasound echo picture of a tumor region, a number of circulating tumor cells in the blood and/or immune parameters
However, the analogous art of Peyman of a method for hyperthermally treating tumor cells (abstract) teaches:
further comprising with at least one diagnostic unit for the continuous monitoring of a treatment success, for monitoring an ultrasound echo picture of a tumor region, a number of circulating tumor cells in the blood and/or immune parameters ([0238]-[0240]; [0241], “Upon injection of labeled gold nanoparticles, their concentration in the peripheral blood increases. The concentration is reduced within about 24 hours, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the determination of the number of circulating tumor cells in the blood as taught by Peyman because this permits discovery the presence of malignant cells, the ability to quantify the amount of circulating malignant cells from one lesion or multiple metastatic lesions which have metastasized, and to obtain information on their locations in the body ([0241]). 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek, in further view of Bozec, L., et al., (“Thermal Denaturation Studies of Collagen by Microthermal Analysis and Atomic Force Microscopy,” Biophysical Journal. Vol 101, 2011. P. 228-236) hereinafter Bozec. 
Regarding claim 17, primary reference Theuer teaches:
A method for the operation and control of a tumor-destructive mechanical impulse device ([0001]), 
comprising impulse means for generating tumor-destructive mechanical impulses ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements configured with the modes of cell destruction in the reference; [0020], transducer; [0023]-[0025], describe the use of a transducer for irradiation), with cell-biologically optimized, optimally destructive and a tumor-selective, patient-individual impulse shape and/or sequences ([0004], mechanical effect from the longitudinal pressure waves generated from compressive effects of sound radiation (ultrasound) and “mechanical effect of ultrasound radiation”; [0007]; [0008]-[0013], describe applying previous utilized ultrasound structural elements with the modes of cell destruction in the reference; [0014], describe optimization based on the cell-biological features of cellular structures; [0015], describes cancer cell specific destruction of cells which is considered to be tumor selective and the frequency spectra is the impulse shape and/or sequences; [0016]-[0022] describe frequency configuration and pulse configuration (impulse shape and/or sequences) for optimal destruction of selected cells; [0035]-[0037] further describe the cellular biology based parameters utilized to determine optimal stimulation to provide destruction of tumor cells as well as the 
FEM simulation models ([0039], “FEM simulation model” of malignant cells for determining sonication intensity for lethal damage to cancer cells; [0043]-[0050] teach to viscoelastic properties of tumor cells and the configuration of oscillation of malignant cells based on the measured or determined properties; [0052]-[0054]; [0059])
Primary reference Theuer fails to teach:
the method comprising 
determining an optimal impulse shape and/or impulse sequence and/or further operating parameters in a cell trial on cells which are taken from the patient or on the basis of a tissue trial or taken from a data bank of cell trials and tissue trials, before an application of the device
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
the method comprising 
determining an optimal impulse shape and/or impulse sequence and/or further operating parameters in a cell trial on cells which are taken from the patient or on the basis of a tissue trial or taken from a data bank of cell trials and tissue trials, before an application of the device (col 2, lines 15-30, “) a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-62; The material parameters or geometric parameters are obtained by measurements including 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer to incorporate the tissue structure modelling to determine pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Primary reference Theuer further fails to teach:
wherein physical characteristics of the removed cells are determined via AFM measurements and are integrated into FEM simulation models
However, the analogous art of Bozec of an atomic force microscopy of the effect of heat on extracelluar (collagen) components (abstract) teaches:
wherein physical characteristics of the removed cells are determined via AFM measurements and are integrated into FEM simulation models (page 229, Microthermal Analysis, teaches to an AGM probe utilized for determined AFM topological assessments; pages 229-230, Topological assessment of collagen and gelatin by AFM; page 232, Two-stage degradation: thermal markers for structural ordering, “During the localized thermomechanical measurement, as the temperature ramp is applied to the thermal probe, the volume of material being degraded increases due to heat diffusion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer and Vitek to incorporate the AFM measurements incorporated into the finite element modelling as taught by Bozec because one can make use of the ability of the atomic force microscope to scan and characterize samples locally, without having to either alter the nature of the sample itself though bulk measurement or staining. This leads to more accurate and efficient measurements of samples (page 234, col 2, paragraph 3). 
Regarding claim 18, the combined references of Theuer, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach: 
wherein concerning which the operating parameters are determined in a patient-individual manner with the help of physical characteristics of cells taken from a patient and on the basis of MRT/CT data of the patient
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
wherein concerning which the operating parameters are determined in a patient-individual manner with the help of physical characteristics of cells taken from a patient and on the basis of MRT/CT data of the patient (col 2, lines 15-30, “a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be impulse shape and sequences; col 2, lines 46-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Bozec to incorporate the patient-individual pulse shape and sequences as taught by Vitek because utilizing tissue structural measurements including material parameters and geometric parameters can provide for enhanced focus of ultrasound energy on target tissues as well as optimized quality of energy deposited in the target tissues (col 3, lines 7-20). 
Regarding claim 19, the combined references of Theuer, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach: 
wherein lethal impulse shapes and impulse sequences are determined with the help of patient-individual numerical simulation models and are experimentally validated
However, the analogous art of Vitek of an ultrasound focusing method based on target tissue properties (abstract) teaches:
wherein lethal impulse shapes and impulse sequences are determined with the help of patient-individual numerical simulation models and are experimentally validated (col 2, lines 15-30, “a-priori knowledge about the relative location “, “the dimensions and/or acoustic material properties of the target tissue” to generate a sonication model that adjusts the phases and amplitudes of transducer elements is considered to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Bozec to incorporate the numerical modelling as taught by Vitek because utilizing tissue structural measurements including material parameters and . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Rubinsky et al. (U.S. Pub. No. 20110034209) hereinafter Rubinsky.  
Regarding claim 20, the combined references of Theuer, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach:
wherein the operation of the tumor-destructive mechanical impulse treatment is effected via a central treatment center and de-central treatment facilities
However, the analogous art of Rubinsky of a imaging system with a remote facility access feature (abstract) teaches:
wherein the operation of the medical device is effected via a central treatment center and de-central treatment facilities ([0087], remote central facility and patient site 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Bozec to incorporate the remote device operation feature as taught by Rubinsky because it enables highly qualified professionals to work at a central location and treat patients in areas with lower demand for medical services. This increases patient outcomes and reduces cost. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Sanghvi et al. (U.S. Pub. No. 20100092424) hereinafter Sanghvi. 
Regarding claim 21, the combined references of Theuer, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach:
wherein the tumor-destructive mechanical impulse device is aligned onto tumor-affected lymph nodes, in order to treat these individually
However, the analogous art of Sanghvi of a tumor treatment device using ultrasound energy (abstract) teaches:
wherein the tumor-destructive mechanical impulse device is aligned onto tumor-affected lymph nodes, in order to treat these individually ([0075], “In one embodiment, the low energy treatment 306 in FIG. 3 is LO-HIFU. Without being bound by theory, the Applicants believe that HIFU induces heat shock proteins (HSPs) in tumor cells, which are released in the blood after HIFU treatment of solid tumors. Since HSPs-bind to intratumoral peptides, spontaneous release of HSPs from HIFU-treated tumor cells should provide a source of tumor antigens for antigen presentation by circulating DCs 303. The cellular material 308 is uptaken by the DCs 303. The tumor antigen-loaded DCs then expected migrate into the lymph nodes as represented by area 310. Furthermore, the HSPs released in the blood after HIFU treatment of tumor cells provide the "danger" signals to the DCs and also to provide a source of comprehensive tumor-derived peptides for efficient antigen presentation”; [0076]; [0092]; [0106]; [0108]-[0109]).
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Theuer, in view of Vitek, in further view of Bozec as applied to claim 17 above, and further in view of Capelli. 
Regarding claim 22, the combined references of Theuer, Vitek, and Bozec teach all of the limitations of claim 17. Primary reference Theuer further fails to teach:
wherein the tumor-destructive mechanical impulse device is used simultaneously with the application of immune modulators
However, the analogous art of Capelli of a shockwave generation system for treatment of tissues including reduction of conditions or maladies (abstract) teaches:
wherein the impulse device is used simultaneously with the application of immune modulators ([0126], “Examples of chemical or biological agents include: chelators (e.g., ethylenediaminetetraacetic acid (EDTA)); immune modulators (e.g., Imiquimod [5]); combinations thereof; and/or other suitable chemical in or biological agents.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impulse tumor treatment device of Theuer, Vitek, and Bozec to incorporate the use of immune modulators with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785